SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

533
KA 14-01683
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WILLIAM J. DOLAN, JR., DEFENDANT-APPELLANT.


THE LAW OFFICE OF GUY A. TALIA, ROCHESTER (GUY A. TALIA OF COUNSEL),
FOR DEFENDANT-APPELLANT.

LEANNE K. MOSER, DISTRICT ATTORNEY, LOWVILLE, D.J. & J.A. CIRANDO,
ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Lewis County Court (Daniel R. King,
J.), rendered July 18, 2014. The judgment convicted defendant, upon
his plea of guilty, of course of sexual conduct against a child in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by amending the order of protection to
delete the provision prohibiting defendant from having “unsupervised
contact with any child under the age of 17 years of age” and as
modified the judgment is affirmed.

     Memorandum: On appeal from a judgment convicting him, upon his
plea of guilty, of course of sexual conduct against a child in the
second degree (Penal Law § 130.80 [1] [b]), defendant challenges only
the scope of the order of protection issued by County Court pursuant
to CPL 530.12 (5). As conceded by the People, the scope of the order
of protection prohibiting defendant from having unsupervised contact
with any child under the age of 17 years is “overly broad inasmuch as
it extends to individuals unrelated to the criminal action” (People v
Shultis, 61 AD3d 1116, 1118, lv denied 12 NY3d 929; see People v
Raduns, 70 AD3d 1355, 1355, lv denied 14 NY3d 891, reconsideration
denied 15 NY3d 808; see generally People v Cooke, 119 AD3d 1399, 1401,
affd 24 NY3d 1196, cert denied ___ US ___, 136 S Ct 542; People v
Konieczny, 2 NY3d 569, 572). Inasmuch as all individuals under age 17
were not defendant’s victims or witnesses in this matter, the order of
protection may not require defendant to stay away from all such
individuals (see CPL 530.12 [5]; see also CPL 530.13 [4]). We modify
the judgment by amending the order of protection accordingly.


Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court